                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                 :   Case No. 3:19-mj-00098
                                           :
       Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                           :
 vs.                                       :
 ANDREW LAWERENCE COATS,                   :
                                           :
       Defendant.                          :
                                           :


                                BINDOVER ORDER


       This matter was set for preliminary examination on March 7, 2019. Defendant

appeared with counsel and waived his right to a preliminary examination. The Court

found the waiver to be knowing and voluntary and therefore orders that Defendant be

bound over to the grand jury to answer the charge.



March 8, 2019                                           s/Sharon L. Ovington
                                                          Sharon L. Ovington
                                                     United States Magistrate Judge
